Citation Nr: 0729557	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion	


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to July 1968.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran initiated an appeal of the July 2003 decision by 
filing a notice of disagreement (NOD) in July 2003.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in August 2004.  

The veteran initially requested a personal hearing, but he 
subsequently withdrew the request.  See 38 C.F.R. § 20.704(e) 
(2006).

Clarification of issues on appeal

In the July 2003 RO decision and subsequently, the RO 
addressed both disabilities together.  However, because as 
explained below these two claims involve somewhat different 
facts and law, the Board will address each claim separately.

Issues not on appeal

In November 2002, the veteran filed claims for entitlement to 
a non service-connected pension and to  total rating based 
upon individual unemployability (TDIU).  The claim for 
nonservice-connected pension was granted in a July 2003 RO 
decision, which denied the TDIU claim.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  




FINDINGS OF FACT

1.  The record does not show by clear and unmistakable 
evidence that the veteran's pre-existing hearing loss was not 
aggravated during his period of military service.

2.  The medical and other evidence of record supports the 
conclusion that the veteran's tinnitus is not due to noise 
exposure or any other incident of  service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002);  38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and for tinnitus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in December 2002 and January 2005 which 
were specifically intended to address the requirements of the 
VCAA.  The December 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury or disease 
happened during service, or evidence showing a disability, 
which existed prior to service, permanently worsened due to 
service."  [Emphasis as in the original.]  The January 2005 
letter more fully explained that to support a claim for 
service-connected compensation benefits, the evidence must 
show " . . . an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease;  
. . . a current physical or mental disability shown by 
medical evidence; . . . a relationship between your 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the December 
2002 VCAA letter, the veteran was informed that VA had 
requested "service medical records and medical records from 
the VA Medical Center which treated you."  He was further 
advised that VA "can assist you by requesting private 
medical records, if we have a signed release from you.  We 
can also request evidence from other government agencies such 
as Social Security"  This letter also advised the veteran 
that VA "may also schedule a VA examination to evaluate the 
severity of your claimed disabilities."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (Emphasis as in original).  More 
specifically, the veteran was advised in the December 2002 
letter that if "you have been treated by a private doctor or 
hospital, we can assist you in getting these records.  
However, we will need a signed release of information for 
each provider or facility.  We have enclosed Release of 
Information forms (VA Form 21-4142)."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The 
January 2005 letter instructed the veteran that "if there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim in July 2003.  As noted, the 
veteran did receive complete notice in January 2005 and was 
given the opportunity to respond.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed hearing loss.  
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.  The veteran's claims of entitlement 
to service connection were denied based on element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.

Because as discussed below the Board is denying the veteran's 
claim of entitlement to service connection tinnitus, elements 
(4) and (5) remain moot.  As detailed below, his hearing loss 
claim is being granted.  It is not the Board's responsibility 
to assign a disability rating or effective date in the first 
instance.  The Board is confident that prior to its 
assignment of an initial disability rating and/or effective 
date, the RO will provide the veteran and his representative 
with appropriate notice under Dingess.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided a VA 
examination in March 2003, the report of which indicates the 
examiner performed an appropriate audiological examination 
and rendered appropriate diagnoses.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claims and was 
offered a Board hearing, which he declined.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1. Entitlement to service connection for bilateral hearing 
loss 

Pertinent law and regulations

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2006).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  

The Board initially observes that current bilateral hearing 
loss was diagnosed by a March 2003 VA examiner.

In this case, the record indicates that a history of hearing 
loss was noted in his June 1966 pre-induction medical 
examination.  The examiner noted "defective hearing" on his 
report of medical examination.  The veteran was placed on an 
"H-2" profile due to his hearing deficit.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service). The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).]

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is clear 
and unmistakable evidence that a hearing deficit pre-existed 
the veteran's military service, and the veteran does not 
contend otherwise.

Consequently, as there is evidence of a hearing deficit in 
the pre-induction physical examination report, as well as 
clear and unmistakable evidence in the form of the veteran's 
service medical records that a hearing deficit pre-existed 
the veteran's entry into service, the statutory presumption 
of soundness is rebutted.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).

The crux of this case therefore revolves around whether there 
is clear and unmistakable evidence that the veteran's hearing 
disability was not aggravated during service.  See VAOPGCPREC 
3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

In this case, the veteran's service medical records indicate 
a definite progression in his hearing deficit.  An audiogram 
was conducted mid-service in August 1967 and it was 
documented that the veteran had a progression of hearing 
loss, increasing from an "H2" profile to a "3" profile.  
In a November 1967 service medical record, the veteran stated 
that he had a gradual hearing loss for several years.  

Moreover, shortly after discharge, the veteran reported to 
T.B., M.D. in May 1972 that he "has had difficulty hearing 
that seems to be progressive.  He has noticed this for 
several years."  

The Board acknowledges that there is a negative nexus opinion 
in the record.  Specifically, the March 2003 examiner opined 
that "given the indication of hearing within normal limits 
at separation, the veteran's history of occupational noise 
exposure [as a machinist] and the indication that the 
veteran's middle ear problems began before he entered the 
service, it is less than likely that his hearing loss is due 
to his time in service."  The Board notes that this examiner 
evidently did not consider the veteran's August and November 
1967 service medical records that indicate a definite 
progression in hearing deficit before rendering his opinion.  
The Board does not consider this opinion to be clear and 
unmistakable evidence which is sufficient to rebut the 
statutory presumption of aggravation.
 
Given the evidence of hearing loss progression in the 
veteran's in-service medical records, as well as no evidence 
clearly and unmistakably establishing the contrary, the Board 
reaches the conclusion that the record, viewed as a whole, 
does not show by clear and unmistakable evidence that the 
veteran's pre-existing hearing loss was not aggravated during 
service.  Thus, service connection is warranted.  The benefit 
sought on appeal is accordingly granted.
  
2.  Entitlement to service connection for tinnitus

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).



Analysis 

The veteran seeks service connection for tinnitus.  He 
contends that he suffered tinnitus as a result loud noise 
exposure during his service for the United States Army. 

Hickson element (1) is arguably satisfied, as the veteran was 
diagnosed with tinnitus by the March 2003 VA examiner.  The 
Board cannot help but notice, however, that August 2003 and 
February 2004 records from the Dubuque, Iowa VA outpatient 
clinic indicate that the veteran denied tinnitus.  

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With respect to in-service disease, the veteran's service 
medical records do not reflect complaints of or a diagnosis 
of tinnitus.  Indeed, it does not appear that tinnitus was 
initially identified until May 1996, decades after his 
separation from service.  

Regarding in-service injury, the veteran's DD Form 214 showed 
that his MOS was infantryman.  Such duty is consistent with 
exposure to acoustic trauma, which satisfies Hickson element 
(2).
 
Concerning Hickson element (3), medical nexus, the March 2003 
VA medical examiner noted constant bilateral tinnitus.  The 
examiner opined that it was not as likely that the veteran's 
tinnitus was caused by military service.  See March 2003 VA 
examination report.  There is no other competent medical 
evidence suggesting the cause of the veteran's tinnitus.  

The only other evidence that purports to relate the veteran's 
tinnitus to events in service comes from the statements of 
the veteran himself and his representative.  
However, it is now well-established that persons without 
medical training, such as the veteran and his representative, 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran and his representative have suggested that the 
veteran's tinnitus has existed continually since service..  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, there is no evidence of a chronic 
disease process in service and no medical evidence indicating 
that the veteran was diagnosed with tinnitus until decades 
after service.  Indeed, as noted above, the veteran himself 
has recently denied that he had tinnitus.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  In short, Hickson element (3), medical 
nexus, cannot be met by continuity of symptomatology.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus. The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


